UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50571 Response Biomedical Corp. (Exact name of registrant as specified in its charter) Vancouver, British Columbia, Canada 98 -1042523 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada, V6P 6P2 (Address of principal executive offices) (604)456-6010 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act:Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 6,574,408 as of April 30, 2013. I Response Biomedical Corp. Index to Form 10-Q PART I. FINANCIAL INFORMATION 2 ITEM1. FINANCIAL STATEMENTS 2 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS 4 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY/ (DEFICIT) 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM4. CONTROLS AND PROCEDURES 24 PART II. OTHER INFORMATION 25 ITEM1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 39 ITEM3. DEFAULTS UPON SENIOR SECURITIES 39 ITEM4. MINE SAFETY DISCLOSURES 39 ITEM5. OTHER INFORMATION 39 ITEM 6. EXHIBITS 40 SIGNATURES 41 II SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terms such as "may", "will", "should", "could", "would", "hope", "expects", "plans", "intends", "anticipates", "believes", "estimates", "projects", "predicts", "potential" and similar expressions intended to identify forward-looking statements.These forward-looking statements include, without limitation, statements relating to future events, future results, and future economic conditions in general and statements about: · Our future strategy, structure, and business prospect; · The development of new products, regulatory approvals of new and existing products and the expansion of the market for our current products; · Implementing aspects of our business plan and strategies; · Our ability to attain and maintain profitability; · Our financing goals and plans; · Our existing working capital and cash flows and whether and how long these funds will be sufficient to fund our operations; and · Our raising of additional capital through future equity and debt financings. These statements involve known and unknown risks, uncertainties and other factors, including the risks described in PartII, of this Quarterly Report on Form 10-Q, which may cause our actual results, performance or achievements to be materially different from any future results, performances, time frames or achievements expressed or implied by the forward-looking statements.Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements.Information regarding market and industry statistics contained in this Quarterly Report on Form10-Q is included based on information available to us that we believe is accurate.It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis.We have not reviewed or included data from all sources and cannot assure you of the accuracy of the market and industry data we have included. Unless the context indicates or requires otherwise, in this Quarterly Report on Form 10-Q, references to the “Company” or “Response Biomedical” shall mean Response Biomedical Corp. References to “$” or “dollars” shall mean Canadian dollars and in thousands where indicated. -1- PART I. FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS Response Biomedical Corp. Consolidated Financial Statements (Unaudited) (Expressed in Thousands of Canadian dollars, Except Share Data) As of March 31, 2013 and December 31, 2012 and for the Three Month Periods Ended March 31, 2013 and 2012. -2- RESPONSE BIOMEDICAL CORP. CONSOLIDATED BALANCE SHEETS (See Note 2 – Basis of Presentation and Going Concern Uncertainty) (Unaudited) (In thousands of Canadian dollars) ASSETS March 31, 2013 $ December 31, 2012 $ Current Cash and cash equivalents Trade receivables, net Other receivables Inventories [note 5] Prepaid expenses and other Total current assets Long-term prepaid expenses 93 93 Restricted deposits [note 7] Property, Plant and Equipment Total assets LIABILITIES AND SHAREHOLDERS' DEFICIT Current Accounts payable and accrued liabilities [notes 6 and 9] Lease inducements - current portion [note 7] Repayable leasehold improvement allowance - current portion [note 7] Deferred revenue - current portion Warrant liability [notes 4 and 8] Total current liabilities Lease inducements [note 7] Repayable leasehold improvement allowance [note 7] Deferred revenue 22 16 Commitments and contingencies [notes 10 and 12] Shareholders' deficit Common shares [note 8] Additional paid-in capital [note 8] Deficit ) ) Total shareholders' deficit ) See accompanying notes -3- RESPONSE BIOMEDICAL CORP. CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (Unaudited) (In thousands of Canadian dollars, except share data) Three Months Ended March 31, $ $ REVENUE Product sales [note 11] Cost of sales [notes 5, 8, and 10] Gross profit on product sales EXPENSES [notes 8, 9, and 10] Research and development General and administrative Sales and marketing Total operating expenses OTHER EXPENSES (INCOME) Interest expense [note 7] Interest income (4
